Filed 11/12/14 Patkins v. Brown CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




DAVID C. PATKINS,                                                                            C073964

                   Plaintiff and Appellant,                                     (Super. Ct. No. 06CS01729)

         v.

DENISE D. BROWN, as Director, etc.,

                   Defendant and Respondent.




         Petitioner David C. Patkins appeals the trial court’s denial of his petition for writ
of mandate, contending respondent Denise D. Brown, Director of the Medical Board of
California, (the Board) has a ministerial duty to “ ‘process,’ ” i.e., to “ ‘address,
investigate, and give disposition’ ” to, his consumer complaint filed with the Board
against Rebecca Piantini, M.D., for testimony she provided in Patkins’s criminal
proceeding related to the death of his infant son. The Board contends the trial court
properly denied Patkins’s petition because: 1) the Board, pursuant to its discretionary
authority, investigated Patkins’s complaint; and 2) the petition is moot since the Board is

                                                             1
time-barred from pursuing disciplinary action against Piantini. We conclude Patkins has
failed to present an adequate record to support his contentions, and that the petition is
moot because any disciplinary action against Piantini is barred by the applicable statute
of limitations. Accordingly, we dismiss the appeal.
                   FACTUAL AND PROCEDURAL BACKGROUND
       A jury found Patkins guilty of second degree murder, child abuse resulting in
death, and possession of brass knuckles. Among the evidence presented at trial, on or
about April 28, 2001, was Piantini’s expert testimony that the child died as a result of
child abuse. Patkins was sentenced to 59 years to life in prison, and he unsuccessfully
appealed his conviction. Thereafter, in March of 2003, Patkins filed a consumer
complaint with the Board against Piantini, and the Board closed Patkins’s complaint as
not raising a violation of the Medical Practice Act. (Bus. & Prof. Code,1 § 2000 et seq.)
Patkins does not contest the Board’s rejection of this complaint.
       In August 2006, Patkins filed another complaint against Piantini. He alleged
Piantini had committed “ ‘intentional misdiagnosis/malpractice’ ” by making diagnoses
contrary to the evidence and contrary to the autopsy findings of the forensic pathologist,
and by testifying to those false findings under oath. The Board closed that complaint as
“ ‘redundant’ ” to the 2003 complaint on August 17, 2006.
       On December 5, 2006, Patkins petitioned the trial court for a writ of mandate
claiming he was “ ‘repeatedly’ ” denied access to the Board, and asking the trial court to
compel the Board to “ ‘address, investigate, and give disposition’ ” to his 2006 complaint
against Piantini. The Board demurred on June 19, 2009, contending Patkins lacked
standing to compel the Board to investigate Patkins’s complaint. The trial court sustained
the demurrer and dismissed Patkins’s petition.




1      Undesignated statutory references are to the Business and Professions Code.

                                              2
       On appeal, we reversed the trial court’s judgment of dismissal, holding Patkins
had citizen standing to ensure that laws are executed and the public duty enforced.
(Patkins v. Johnston (Sept. 12, 2011, C063111) [nonpub. opn.].) We remanded the
matter to the trial court to set aside the dismissal and reinstate the petition. We made no
decision as to the merits of Patkins’s petition.
       On remand, the trial court set the petition for a hearing on the merits and ordered
the Board to respond to the petition. The Board denied Patkins was denied access to the
Board, and affirmatively alleged the relief sought by the petition was moot and barred by
the statute of limitations, and the Board’s action on Patkins’s consumer complaint was a
“proper exercise of its discretion.”2 The trial court found the Board had already provided
the relief Patkins sought through his writ of mandate: to have the Board “ ‘process’ ” the
complaints. Thus, the trial court construed Patkins’s petition as seeking an order
compelling the Board to “fully ‘investigate’ ” his complaints.
       The trial court concluded that the Medical Practice Act merely authorizes the
Board to investigate consumer complaints; it does not require an investigation by the
Board. Further, the trial court concluded that even if the Board must investigate
complaints, it is not required to fully investigate complaints. Thus, since the trial court
concluded Patkins’s petition sought a writ of mandate to compel the Board to exercise its
discretionary, as opposed to ministerial, authority, it denied Patkins’s petition. The trial
court also explained that even if it were to find the Board had a duty, it would still deny
the petition as moot because investigating Patkins’s complaint would be “a useless and




2      Though the Board conceded all allegations in the petition for writ of mandate for
purposes of the demurrer, the Board’s subsequent answer to the petition, which denied all
allegations, is operative for our review of the denial of the petition for writ of mandate on
the merits. Thus, contrary to Patkins’s assertion, the Board has not conceded it has a
ministerial duty to investigate complaints.

                                              3
ineffective act” because the statute of limitations for the Board to pursue a disciplinary
action against Piantini had already lapsed.
       Defendant appeals the denial of his petition for writ of mandate.3
                                       DISCUSSION
       Neither the 2003 nor 2006 complaint, nor Patkins’s petition for writ of mandate is
in the appellate record; without these documents our ability to analyze Patkins’s claim is
limited.4 Notwithstanding that constraint, we conclude the instant appeal is moot because
regardless of the outcome of any investigation the Board may be ordered to conduct
pursuant to Patkins’s petition for writ of mandate, the Board is barred by the statute of
limitations from pursuing any disciplinary action against Piantini. Accordingly, we
dismiss the instant appeal.
       “A case is moot when the decision of the reviewing court ‘can have no practical
impact or provide the parties effectual relief. [Citation.]’ [Citation.] ‘When no effective
relief can be granted, an appeal is moot and will be dismissed.’ ” (MHC Operating
Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th 204, 214; see also
Feder v. Lahanier (1962) 200 Cal.App.2d 483, 485 [“ ‘ “The duty of this court . . . is to




3       Patkins filed a motion for judicial notice of unidentified documents that appear to
relate to Patkins’s criminal trial. Nothing indicates the documents were presented to the
court below (Evid. Code, § 459), and the state of the documents does not permit us to
ascertain whether they qualify for judicial notice (Evid. Code, §§ 451-453). Thus, we
decline to take judicial notice of these documents. Even if we were to consider the
documents, our conclusions would not alter.
4       The party challenging the judgment or order has the burden of showing error by an
adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; Estate of Davis (1990)
219 Cal.App.3d 663, 670 & fn. 13.) An appellant “bears the burden to provide a record
on appeal which affirmatively shows that there was an error below, and any uncertainty
in the record must be resolved against the [appellant].” (People v. Sullivan (2007)
151 Cal.App.4th 524, 549; accord People v. $17,522.08 United States Currency (2006)
142 Cal.App.4th 1076, 1084.)

                                              4
decide actual controversies by a judgment which can be carried into effect, and not to
give opinions upon moot questions . . . . It necessarily follows that when, pending an
appeal from the judgment of the lower court, and without any fault of the [responding
party], an event occurs which renders it impossible for this court, if it should decide the
case in favor of [petitioner], to grant him any effectual relief whatever, the court will not
proceed to a formal judgment, but will dismiss the appeal.” [Citations.]’ [Citations.]”].)
       “The Medical Board, through its Division of Medical Quality, has authority to
investigate, to commence disciplinary actions, and to take disciplinary action against a
physician’s license based on unprofessional conduct as defined in the Medical Practice
Act.” (Griffiths v. Superior Court (2002) 96 Cal.App.4th 757, 768; see §§ 2220
[authorizing investigation], 2220.5 [authorizing commencement of disciplinary action],
2227 [enumerating potential forms of discipline].) Any disciplinary action against a
physician “shall be filed within three years after the board, or a division thereof,
discovers the act or omission alleged as the ground for disciplinary action, or within
seven years after the act or omission alleged as the ground for disciplinary action occurs,
whichever occurs first.” (§ 2230.5, subd. (a).)5
       Patkins’s complaint was filed in 2006 and the act or omission alleged as the
grounds for the sought disciplinary action occurred in 2001. Therefore, the latest the
Board could have filed a disciplinary action against Piantini would have been in 2008 --
seven years after Piantini testified at Patkins’s criminal trial. Thus, the ultimate goal of
Patkins’s consumer complaint -- disciplinary action against Piantini -- could not be




5      Though there are enumerated exceptions to the statute of limitations, none apply
here. (See § 2230.5, subds. (b)--(f) [no limitation where license to practice medicine
procured by fraud or misrepresentation or where licensee intentionally conceals evidence
of unprofessional conduct; tolling of limitations period where act or omission involves
minor or where evidence is unavailable because of ongoing criminal investigation; and
extended limitations period where complaint alleges sexual misconduct].)

                                              5
afforded even if Patkins were to prevail in the instant appeal. Accordingly, we dismiss
the appeal as moot.
                                      DISPOSITION
       The appeal is dismissed. The Board is entitled to its costs on appeal. (Cal. Rules
of Court, rule 8.276(a)(1).)



                                                       ROBIE                , Acting P. J.



We concur:



      DUARTE                   , J.



      HOCH                     , J.




                                            6